Essential to this decision is one of the following conclusions: (1) That defendant was under no duty in the premises or (2) that *Page 576 
plaintiff expended his money as a mere volunteer. It is respectfully submitted that the complaint shows both to be without support.
1. The building code of Minneapolis, so far as relevant, is pleaded. It requires all buildings to have proper foundations. Defendant's had none. It is averred that the building inspector, in the exercise of his authority, "ordered defendant" to build the foundation, some or all of which, or a substitute for which, plaintiff was compelled to construct as result of defendant's refusal. So, taking the complaint as true, defendant was under a duty at least so to support his own building as to prevent its falling into plaintiff's lawful excavation. Furthermore, defendant's obligation was a public duty as well as one owing to plaintiff as an individual.
Building code and inspector's order are both within the power of the city under the rule of Young v. Mall Inv. Co. 172 Minn. 428,432, 215 N.W. 840, 55 A.L.R. 461. That aside, it was defendant's common-law duty to keep his own building from falling into plaintiff's excavation. Plaintiff's only duty was to support defendant's unburdened soil. The former was under no duty to support the latter's building. So, by as much as plaintiff has reasonably supported it, he has performed a duty which was defendant's. Of that more later.
2. In performing the work here in question, plaintiff was protecting his right to excavate. It is therefore submitted that he was not a volunteer. His act was compelled by necessity arising from defendant's wrongful nonaction. He was not an officious intermeddler in the affairs of another. Restatement, Restitution, § 113.
If more authority is needed to show that in unanimous judicial opinion plaintiff was not a volunteer, it is not lacking. In Kelly v. Tyra, 103 Minn. 176, 114 N.W. 750,115 N.W. 636, 17 L.R.A.(N.S.) 334, we defined a volunteer as "one who introduces himself into matters which do not concern him, and does, or undertakes to do, something which he is not legally or morally bound to do, or which is not in pursuance or protection of any *Page 577 
interest." From that statement there is no dissent, as shown by the numerous cases cited under the heading of "volunteer" in Wd.  Phr. (1, 2,  3 ser.).
The arguments in support of the conclusion that plaintiff was a volunteer are that the work for which compensation is now sought "would not have been required if plaintiff had not insisted on proceeding" with the excavation, and that there was an "absence of an unavoidable urgency."
The first argument cannot stand. It seems to suggest that plaintiff's own action is the cause of his loss. It would operate equally to bar recovery after defendant's building had fallen and caused damage to plaintiff's land. Forgotten is the fact that plaintiff has a legally protected interest in the free use and enjoyment of his own premises, including the making of excavations in the manner revealed by the complaint. And the argument ignores also the fact that plaintiff's right to excavate means that he is protected in "proceeding with such operations."
The fact that plaintiff was excavating in no way lessened defendant's duty. Because plaintiff was acting within his right, the case must stand as though there were no excavation and defendant's building were about to fall on plaintiff's land. It is clear that in law plaintiff's excavation is occasion and not cause, and that defendant's inadequately supported building is sole cause of the loss to plaintiff.
As to the argument that there was "absence of an unavoidable urgency," it is sufficient to answer that that cannot be decided in ruling upon this demurrer. Such urgency is alleged, in our view, notwithstanding the fact that the building would not collapse but for the excavation. Whether it can be proved depends merely upon whether plaintiff's evidence can show that, without the expenditure, his land would have been cluttered with defendant's building.
If, as suggested, the necessary supports for this decision do not exist, where is the case left? Must it not fall within the principles that where one person (a) discharges a duty owed by another or (b) pays money wrongfully required of him to prevent *Page 578 
serious injury to the conduct of his business or the enjoyment of his property, in such circumstances that he is more than a volunteer, he is entitled to recover upon quasi contract?
Illustrative of the first principle are the cases where a relative, even though distant, defrays the funeral expenses of a wife. In such cases the surviving husband is held as for money paid for his use. The payor is not considered an officious intermeddler, and so is more than a volunteer. He is entitled to reimbursement because the primary duty is that of the husband. Keener, Quasi-Contracts, p. 341, et seq.
The cases falling within the second principle are numerous. In Joannin v. Ogilvie, 49 Minn. 564, 52 N.W. 217,16 L.R.A. 376, 32 A.S.R. 581, we held that one who, in order to obtain a loan, paid money in discharge of an unfounded lien against his property, could recover the money as paid under duress. Mr. Justice Mitchell, in holding that the payment was not voluntary, said (49 Minn. 569):
"The distinguishing and ruling fact in this case was the active interference with [the payor's] property by filing a claim for a lien which effectually prevented the [payor] from using it for the purposes for which he had immediate and imperative need."
In Swift Co. v. United States, 111 U.S. 22, 4 S.Ct. 244,28 L. ed. 341, it was held that a plaintiff who had paid money in compliance with the wrongful demands of public officers, in circumstances where his only choice was to pay or discontinue business, was entitled to quasi contractual relief.
The object of the quasi contractual process is so to fill the interstices of tort and contract law as to prevent unconscionable enrichment of one at the expense of another. Such a case of unconscionable enrichment is presented here. Anyone has the power to refuse performance of a legal duty. But if the duty is owed to one who performs it himself in order to avoid imminent danger to his own interests, he may recover. By performing another's duty he has conferred a benefit. It is submitted that in the circumstances here presented its retention would be unjust. *Page 579 
If a remedy is denied plaintiff, defendant will be unjustly enriched at plaintiff's expense to an extent measured by the reasonable disbursements of the latter in performing the duty which rested upon defendant. Therefore, I submit that it was error to sustain the demurrer and that the complaint states a cause of action for the money which plaintiff expended in putting under defendant's building a support which it was the duty of defendant to place there to protect the occupants of his own building and the public and so as not wrongfully to interfere with plaintiff's use of his own property.
No attempt is made to distinguish the cases cited in support of the majority view except for this. Absent from all of them is the specific requirement of building code and inspector's order present here. And none of them seems to have considered either the need or the means for preventing unconscionable enrichment. Arbitrarily to follow them seems to me such a refusal of adjustment to plain demand of circumstance, such an adherence to old form at the cost of new substance, such a refusal of remedy for obvious wrong that I must ask leave to protest.